 


109 HR 166 IH: To amend the Small Business Act to allow more joint ventures, leader-follower arrangements, and teaming arrangements under the section 8(a) minority business development program.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 166 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to allow more joint ventures, leader-follower arrangements, and teaming arrangements under the section 8(a) minority business development program. 
 
 
1.Additional joint ventures, etc, allowed under small disadvantaged business development programSubparagraph (H) of section 7(j)(13) of the Small Business Act (15 U.S.C. 636(j)(13)) is amended to read as follows: 
 
(H)Joint ventures, leader-follower arrangements, and teaming agreements between the Program Participant and other Program Participants and other small business concerns with respect to any contracting opportunity. Such activities shall be undertaken on the basis of programs developed by the agency responsible for the procurement, with the assistance of the Administration.. 
 
